Citation Nr: 0211034	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and June 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

For the convenience of the veteran, hearings were held at the 
St. Louis, Missouri, RO in August 2000, before a hearing 
officer, and in June 2002, before the undersigned Member of 
the Board.  The case is certified out of the RO in Chicago, 
Illinois, to which it will be returned.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  A right knee disorder was first shown many years after 
service.  

3.  A left knee disorder was first shown many years after 
service.  

4.  A back disorder was first shown many years after service.  



CONCLUSIONS OF LAW

1.  A right knee disorder, including degenerative joint 
disease, was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  A left knee disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  Low back disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
1153, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file, and the veteran has undergone VA medical examinations.  
Further, by VA letter, dated in February 2001, the RO 
notified the veteran of the VCAA.  The veteran and his 
representative have had the opportunity to submit/identify 
any additional evidence and argument to support the veteran's 
claim.  Also, the veteran and his wife have personally 
testified at two hearings held at the RO, including one held 
before the undersigned in June 2002.  Inasmuch as the VA's 
duty to assist the veteran in developing all evidence 
pertinent to the claim has been met to the extent possible, 
adjudication of this appeal by the Board poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  


Factual Background

Essentially, the veteran maintains, in numerous 
correspondence and in testimony presented at his personal 
hearings, that his current bilateral knee and low back 
disabilities are the result of injuries he sustained in 
service.  At that time, he had been working at the front of a 
military truck when the truck was rear-ended by a tank 
thereby knocking the veteran to the ground and the front 
wheels of the truck rolling over his lower extremities.  He 
related that he did not seek medical treatment subsequent to 
his separation from service for his knees and back until the 
1960's; however, the physician from whom he received 
treatment is deceased and his records no longer available.  
Up until that time, he claims he self-medicated his knee and 
back pain with over the counter ointments, lotions, and 
medication.  

The veteran's service medical records show that, in April 
1945, he was standing in from for a military truck, which was 
struck by another truck throwing the veteran to the ground 
and a front wheel of the truck ran over his legs at the knee 
level.  As a result of the incident, he sustained lacerations 
to his lower extremities and dislocated his right shoulder.  
Although he received extensive treatment for his right 
shoulder, the service medical records do not reflect any 
subsequent treatment for either of his knees or his low back.  
In October 1945, he underwent military medical board review, 
which recommended that he be separated from active military 
service as unfit to perform the duties of a soldier due to 
the dislocated right shoulder, which was considered permanent 
in nature.  

Of record are the veteran's VA examination report of November 
1947, which does not reflect any complaints or findings 
pertaining to his knees.  There was a complaint of back pain 
radiating down from the shoulder, but examination was silent 
for back pathology.  His VA outpatient treatment records 
dated in 1948, likewise, make no mention of any knee or back 
complaints.  His VA outpatient treatment records for 1978 
through 1999, do not mention any knee or back complaints 
until the mid 1980's.  

Private medical records for the early 1990's show that in 
November 1991, the veteran was seen for complaints of 
weakness in his right leg, with some numbness in the front of 
the right thigh.  By history, the veteran related that, for 
some years, he had also noticed progressive bilateral bowlegs 
and his knees had been hurting.  He was a heavy equipment 
operator until his retirement and he had continued to do 
heavy work around the house.  The veteran also complained of 
low back pain, on and off, for some years without definite 
radiculopathy, which he had been able to cope.  MRI of the 
lumbosacral spine revealed a large herniated nucleus 
pulposus, for which he underwent laminectomy in December 
1991.  In September 1992, he underwent total left knee 
replacement.  In August and September 1993, he was seen for 
right knee complaints, which was diagnosed as degenerative 
joint disease.  

VA examination of August 1998 diagnosed degenerative joint 
disease of the right knee, confirmed by x-rays.  VA 
examination report of September 1998 noted that his left knee 
was pain-free since the total knee replacement, with the 
exception of morning and weather related stiffness.  He did 
complain of back pain, which increased after walking.  
Following examination, the physician diagnosed lumbar 
spondylosis and anterior spurring.  

In June 2002, the veteran and his spouse appeared before the 
undersigned at a personal hearing held at the RO.  The 
veteran described the truck incident in service and the 
resulting treatment.  He indicated that he self medicated for 
knee pain and back pain for many years.  He had occupational 
experience as an operating engineer, and operated heavy 
equipment such as backhoes, cranes, trenchers, and other 
machinery used in road construction.  He had never been 
injured, nor had he ever filed a workmen's compensation 
claim.  The veteran's spouse also described the veteran's 
back and knee problems and how these disabilities affected 
him.  She indicated that there were medical records that she 
thought she could obtain to document the veteran's treatment.  
It was indicated on the record that the file would remain 
open for 45 days to allow her time to submit those reports.  
No reports were ever received.

Analysis

I.  Knees

The veteran's service medical records do show that one of a 
military truck's front wheels ran over his lower extremities 
at the knees and he sustained lacerations on his lower 
extremities.  However, his subsequent service medical records 
do no reflect any complaints or findings pertaining to his 
knees.  The veteran maintains that his knees bothered him for 
many years but he did not seek medical treatment until the 
1960's.  Unfortunately, those treatment records are no longer 
available.  Even so, such treatment would not have been until 
over fifteen years after his separation from military 
service.  Although there are numerous VA and private 
treatment records on file for various periods, beginning in 
the late 1940's, those records do not reflect any complaints 
or treatment pertaining either of his knees.  

More importantly, there is no persuasive medical evidence or 
medical opinion, based on review of the record and 
examination of the veteran, of a nexus, or link between 
either of the veteran's currently diagnosed knee disorders 
and a disease or injury noted in service, or that 
degenerative joint disease of either knee was manifest to a 
degree of 10 percent within the year following service.  
Although the veteran's record remained open for 45 days to 
allow submission of additional medical evidence, none was 
received.  While the veteran may well believe that both of 
his knee disabilities are related to his active duty service, 
the Board would like to emphasize that it is the province of 
trained health care professionals to enter conclusions that 
require medical opinion, such as the diagnosis of a 
disability or, as in the case at hand, an opinion as to the 
etiology of that disability.  See  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed right and left knee disorders were not 
incurred in or aggravated by his active duty service.  Hence, 
entitlement to service connection for either right knee 
degenerative joint disease or left knee disorder is not 
granted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II.  Low Back

The veteran's service medical records do not reflect any 
complaints, symptomatology or treatment for any low back 
disorder, including at or subsequent to the time of the 
accident involving the military truck in which he sustained a 
dislocated right shoulder.  The veteran maintains that he 
self-medicated his low back pain for many years until seeking 
medical treatment in the 1960's; however, those records are 
no longer available.  It is not until the late 1980's and 
early 1990's that the record contains indications of any low 
back disorder, which is over forty years after his separation 
from active military service.  

Also, none of the veteran's numerous medical records, either 
VA or private, contain persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus, or link between the veteran's currently 
diagnosed low back disorder and a disease or injury noted in 
service.  While the veteran may well believe that his back 
disorder is related to his active duty service, he is not 
competent to render a medical opinion, or opine as to the 
etiology of a current medical condition; hence, his 
contentions in this regard have no probative value.  See 
Jones, 7 Vet. App. at 137.  As noted earlier, a claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
recently diagnosed low back disorder was not incurred in or 
aggravated by his active duty service.  Hence, entitlement to 
service connection for a low back disorder is not granted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert, 1 Vet. App. 
at 55-57..


ORDER

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  

Service connection for low back disorder is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

